Citation Nr: 1546833	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-15 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for sleep problems, to include snoring with sleep apnea.  

3.  Entitlement to service connection for restless leg syndrome.

4.  Entitlement to service connection for residuals of fractures.  

5.  Entitlement to service connection for arthritis (other than of the back and knees).

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for a disability manifested by shortness of breath.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction is now with the RO in Atlanta, Georgia.

In his June 2011 substantive appeal, the Veteran requested a Travel Board hearing; in February 2015 he withdrew the request.

The matters of service connection for tinnitus and a disability manifested by shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested in service or within one year following the Veteran's separation from service, and is not shown to be related to his service.

2.  Sleep apnea was not manifested during the Veteran's service, and is not shown to be related to his service.

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, restless leg syndrome, residuals of fractures and/or arthritis (other than of the back and knees, for which service connection is already established).

4.  The Veteran is not shown to have, or during the pendency of this claim to have had, a hearing loss disability in either ear.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for restless leg syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Service connection for fractures is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Service connection for arthritis (other than of the back and knees) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Review of the record shows that the duty to notify was satisfied prior to the initial adjudication of the Veteran's claims.

All available service treatment records (STRs) and pertinent post service treatment records have been secured.  The Veteran was afforded VA audiological evaluations in January 2009 and June 2011.  The Board finds these examinations to be adequate for rating purposes as the examiner expressed familiarity with the record/pertinent medical history and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's hearing loss claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has considered whether examinations are necessary as to the claims of service connection for diabetes mellitus, sleep problems, restless leg syndrome, residuals of fractures and arthritis (other than of the low back and knees).  Absent any competent (medical) evidence suggesting that diabetes mellitus and/or sleep problems may be associated with service or that the Veteran has (or has had during the appeal period) restless leg syndrome, residuals of fractures and/or arthritis (other than of the low back and knees), examination to secure medical nexus opinions as to these matters is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic diseases (including arthritis, sensorineural hearing loss (SNHL) as an organic disease of the nervous system and diabetes mellitus), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis, organic disease of the nervous system and diabetes mellitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to diabetes mellitus. 

Post-service treatment records show findings of "mild blood glucose elevation" in June 2005.  An October 2008 VA treatment report notes that the Veteran was seen for "impaired fasting glucose" and was prescribed medication for treatment for diabetes.  Subsequent VA treatment records show that the Veteran has diabetes and is in receipt of treatment for such disease. 

It is not in dispute that the Veteran currently has diabetes.  However, diabetes was not manifested in service or during the Veteran's first post service year.  Therefore, service connection for diabetes on the basis that it became manifest in service and persisted, or on a presumptive basis (for diabetes as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted. 

What remains for consideration is whether or not the Veteran's diabetes may otherwise be related to his military service.  The record shows that diabetes mellitus was first manifested many years after service.  The Veteran has not provided any competent evidence suggesting it was (or may be) related to his service. 

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between diabetes mellitus and service is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not cite to supporting medical opinions or medical literature. 

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for diabetes mellitus and the appeal in this matter must be denied.

Sleep Apnea

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to sleep problems, to include snoring with sleep apnea.  

Post-service VA treatment records show that, in October 2008, the Veteran reported a 4 month history of difficulty sleeping.  After undergoing sleep study in March 2009, the Veteran's problems sleeping were diagnosed as severe obstructive sleep apnea.  

It is not in dispute that the Veteran has sleep apnea.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to sleep problems, to include snoring with sleep apnea.  The earliest post service notation of sleep apnea does not suggest that it was manifested prior to March 2009 (18 years after service separation).  Accordingly, service connection for sleep problems, to include snoring with sleep apnea, on the basis that such became manifest in service and persisted is not warranted.

Furthermore, post service evaluation/treatment records provide no indication or suggestion that the Veteran's sleep problems, to include snoring with sleep apnea, may somehow otherwise be related to his service (and such is not claimed).  The Board finds that the lengthy interval between service and the initial diagnosis of sleep apnea weighs against a finding of service connection. 

[Notably, in an August 2008 statement, the Veteran claimed that his problems sleeping are, in pertinent part, the result of restless leg syndrome.  As discussed further herein, service connection for restless leg syndrome is denied because it is not shown that the Veteran has, or during the pendency of this claim has had, restless leg syndrome.]  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for sleep apnea and the appeal must be denied.

Fractures, Arthritis and Restless Leg Syndrome

The Veteran seeks service connection for restless leg syndrome, fractures and arthritis (other than degenerative changes of the back and knees, for which service connection is already established).  

The Veteran's STRs do not reveal any symptoms or treatment for restless leg syndrome or arthritis.  In addition to treatment for back and lower extremity (both knees and ankles) injuries for which service connection has already been established, the Veteran's STRs also show treatment for fractured right thumb (August 1986), right shoulder pain (April 1987), left ring finger fracture (June 1987), right wrist sprain (January 1989), left wrist pain (May 1989), right finger 5th fracture (April 1990) and left index finger laceration (August 1990).  On his March 1991 examination for "redeployment from Southwest Asia", in relevant part, the Veteran reported a history of swollen or painful joints and broken bones.  He also reported a history of broken bones on June 1991 service separation examination.  

Post service treatment records are silent for any complaints, treatment or diagnosis of restless leg syndrome or arthritis (with the exception of degenerative changes of the back and knees and pes planus with calcaneal spurs of the feet, for which service connection has already been established).  Further, although the Veteran's STRs show treatment for multiple fractures, post-service clinical records are silent for residuals of such injuries.  As such, the fractures for which the Veteran's was treated in service resolved without residual disability.  

Based on the evidence of record, the Board finds that service connection is not warranted for restless leg syndrome, residuals of fractures and arthritis (other than of the back and knees).  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this case diagnoses of restless leg syndrome, residuals of fracture and/or arthritis (other than of the back and knees), there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the evidence does not reflect that the Veteran has or has had restless leg syndrome, residuals of fractures and/or arthritis (other than of the back and knees) during the relevant period on appeal.  

In reaching the conclusion above, the Board has considered the Veteran's lay statements that he has restless leg syndrome, fracture residuals and arthritis (other than of the back and knees).  The Veteran is competent to state that he was injured during service and report his observed symptoms after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now has restless leg syndrome, fractures residuals and/or arthritis.  As such, the Board finds that the Veteran's assertions are outweighed by the competent medical evidence which is silent as to restless leg syndrome, residuals of fractures and/or arthritis (other than of the back and knees). 

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claims of service connection for restless leg syndrome, residuals of fractures and arthritis (other than of the back and knees) must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

The Veteran claims his hearing loss is the result of acoustic trauma in service due to exposure to artillery fire.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service audiograms note that the Veteran was "routinely exposed to hazardous noise."  As such, it may reasonably be conceded that he was exposed to noise trauma in service.  However, the Veteran's STRs are silent for findings of hearing loss and the Veteran reported no hearing loss on June 1991 service separation examination.  

A January 2009 report of VA audiology examination notes that the Veteran reported exposure to field artillery noise during military service, occupational noise exposure consisting of 11-12 years of construction and recreational noise exposure from motorcycles and amplified music.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
25
25
LEFT

15
10
20
10

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The assessment was normal hearing in both ears.  Notably, the Veteran's claims file was not available for review.  

On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
30
25
LEFT

20
15
20
15

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was bilateral clinically normal hearing.  Upon review of the Veteran's claim file, the examiner noted that the Veteran had normal hearing in both ears on June 1991 (service separation) audiogram and there was "no significant threshold shift evidenced for either ear."  

As noted above, it is not in dispute that the veteran was exposed to noise trauma in service.  However, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he currently has (or during the pendency of the claim/appeal has had) the disability for which service connection is sought (a hearing loss disability in either ear, or both).  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

While the Veteran has reported a perception of decreased hearing acuity, audiometry is necessary to establish that there is indeed a hearing loss disability.  See 38 C.F.R. § 3.385.  There is no audiometry that shows that he now has (or since he filed his claim has had) a hearing loss disability as defined in 38 C.F.R. § 3.385 in either ear.  January 2009 and June 2011 official audiometry show normal hearing in both ears.

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for sleep problems, to include snoring with sleep apnea, is denied. 

Service connection for restless leg syndrome is denied.

Service connection for fractures is denied.

Service connection for arthritis (other than of the back and knees) is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of service connection for tinnitus and a disability manifested by shortness of breath.  

Although the Veteran has been afforded a VA examination to determine the nature and etiology of his tinnitus and shortness of breath disabilities, the opinions are inadequate for rating purposes.  The January 2009 and June 2011 opinions as to tinnitus are incomplete because, in both examination reports, the examiner stated that "tinnitus appears to be associated with conditions other than hearing loss from military noise exposure;" however, the examiner failed to address the matter of whether the Veteran's tinnitus is the direct result of military noise exposure.  Similarly, the June 2013 respiratory conditions opinion is inadequate because the examiner failed to provide a medical opinion based upon the proper legal standard.  Specifically, the examiner stated that "a cause and effect relationship between the present complaint of shortness of breath and the bronchitis and sinusitis that was diagnosed in the military has not been established to date by a preponderance of the medical evidence;" however, the correct legal standard to be applied in this matter is whether "it is at least as likely as not" that the Veteran currently has a disability manifested by shortness of breath which is causally related to his respiratory complaints in service.  Further, although the June 2013 examination report includes the diagnosis of acute bronchitis, the examiner subsequently noted that "medical records show treatment for bronchitis only once, (1990) thereby suggesting that the bronchitis has resolved;" hence, it is unclear whether the Veteran currently has (has had during the appeal period) a respiratory disorder.  Accordingly, the opinions as to these claims are inadequate for rating purposes and additional development/clarification is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, records of ongoing VA and private treatment for ear/hearing and respiratory complaints may contain pertinent information (VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his ear/hearing and respiratory complaints since his July 1991 separation for service and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Updated VA treatment records should be obtained.

2.  After the above development is completed, arrange for the entire record to be made available for review by an audiologist/otologist for an addendum medical advisory opinion regarding the etiology of the Veteran's tinnitus.  Based on review of the record (and, if indicated, reexamination of the Veteran) the consulting audiologist/otologist should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's tinnitus is related to his acknowledged exposure to hazardous noise trauma in service or is otherwise related to his service.  The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as deemed indicated.

3.  After the above development is completed, arrange for the Veteran to be afforded a VA respiratory examination to determine the nature and likely etiology of his current respiratory disability manifested by shortness of breath, if any.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each respiratory disability found. 

(b)  Please identify the likely etiology for each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the respiratory complaints/findings noted in service?  The examiner is to specifically consider and address the Veteran's assertions regarding his in-service respiratory symptoms and post service continuity of such symptoms, exposure to "burning oil fields" (see October 2007 VA Form 21-4138, Statement in Support of Claim) and his primary specialty of "chemical operations specialist" (see DD Form 214, Certificate of Discharge from Active Duty).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


